DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bob Null on 08/31/21.
The application has been amended as follows: 
In the claims:
At claim 7 line 2 “a high voltage” should read --the high voltage--.
At claim 15 line 17 “an air-fuel ration” should read --an air-fuel ratio--.
At claim 16 line 2 “the high voltage supply” should read --the high voltage supply output--.
At claim 22 line 3 “the ion sensor” should read --an ion sensor--.
At claim 22 line 5 “the combustion chamber” should read --a combustion chamber--.
At claim 26 lines 10-11 “a high voltage” should read --the high voltage--.
At claim 28 line 12 “145” should read --100--.

Allowable Subject Matter
Claims 3-5, 7-8, 10, 14-19, 22-23 and 26-28 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding claims 3, 15, 22, 26 and 27, TANAYA (US 7,789,595) is considered to be the closest prior art of record.
Regarding claim 3, TANAYA discloses a method of operating an internal combustion engine comprising a combustion chamber and an ion sensor fluidly coupled with the combustion chamber, the method comprising: 
supplying a high voltage (secondary voltage is high from t3 to t6 in Fig. 3; approximately 400V, col. 6 line 55) to the ion sensor (ignition plug 3, col. 3 lines 29-30) during a combustion cycle (implied, i.a. abscissa Fig. 3) at a first time (t3, Fig. 3) based on a crankshaft angle (abscissa Fig. 3) of a crankshaft of the internal combustion engine (1), wherein the high voltage is greater than 400 volts (“does not fall down below 400V” necessitates greater than 400 volts, col. 6 lines 63-65) and is configured to generate an ion sensor current (col. 3 line 30) above a current threshold (predetermined current value, col. 4 line 60)(ion current is above threshold at least from t4 to t6); and 
discontinuing supply of the high voltage (secondary voltage from t3 to t6) to the ion sensor at a second time (t6, Fig. 3) based on the crankshaft angle during the combustion cycle.
The prior art fails to teach or render obvious the claim limitation “wherein the high voltage is equal to or greater than 1,000 volts” in the manner defined in the instant claim 3.
Regarding claim 15, TANAYA discloses an internal combustion engine comprising:
a block (inherently surrounding combustion chamber) including a combustion chamber (col. 3 line 28); 
an ion sensor (ignition plug 3, col. 3 lines 29-30) fluidly coupled with the combustion chamber; 
a crankshaft (unlabeled but easily recognizable in Fig. 1); 
a high voltage supply output (upper end of secondary winding 12, Fig. 2) electrically coupled to the ion sensor (Fig. 2); and 
a controller (5) comprising control logic configured to: 
configured to prevent premature ignition of fuel in the combustion chamber (ignition is not generated until timing t2, col. 5 lines 36-39); 
after supply of the low voltage, supply a high voltage (secondary voltage is high from t3 to t6 and t7 to t8 in Fig. 3; approximately 400V, col. 6 line 55) to the ion sensor (ignition plug 3, col. 3 lines 29-30) during the combustion cycle (implied, i.a. abscissa Fig. 3) at a first time (t3, Fig. 3) based on a crankshaft angle (abscissa Fig. 3) of a crankshaft of the internal combustion engine (1), wherein the high voltage exceeds the low voltage (self-evident from Fig. 3 that the secondary voltage from t3 to t6 and t7 to t8 is higher than before t1) and is configured to increase an ion sensor current (col. 3 line 30)  above a current threshold (predetermined current value, col. 4 line 60)(ion current is above threshold at least from t4 to t6); and 
discontinue supply of the high voltage (secondary voltage from t3 to t6) to the ion sensor at a second time (t6, Fig. 3) based on the crankshaft angle during the combustion cycle.
The above underlined limitation is considered as functional language. TANAYA discloses all the structural components of the internal combustion engine, which are read on those of the instant invention. Therefore, the internal combustion engine of TANAYA is capable of performing the same desired functions as the instant invention having been claimed. In the instant case, TANAYA discloses the functions as indicated above.
The prior art fails to teach or render obvious the claim limitation “wherein the high voltage is proportional to one of an exhaust gas recirculation percentage or an air-fuel ratio of an air-fuel mixture in the combustion chamber” as defined in instant claim 15.
Regarding claim 22, TANAYA discloses a controller for an internal combustion engine, the controller comprising control logic structured to: 
supply a low voltage (secondary voltage before t1, Fig. 3) to the ion sensor (ignition plug 3, col. 3 lines 29-30) during a combustion cycle of the internal combustion engine (1), wherein the low voltage is configured to prevent premature ignition of fuel in the combustion chamber (ignition is not generated until timing t2, col. 5 lines 36-39); 
configured to increase an ion sensor current (col. 3 line 30) above a current threshold (predetermined current value, col. 4 line 60)(ion current is above threshold at least from t4 to t6); and 
discontinue supply of the high voltage (secondary voltage from t3 to t6) to the ion sensor at a second time (t6, Fig. 3) based on the crankshaft angle during the combustion cycle.  
The above underlined limitation is considered as functional language. TANAYA discloses all the structural components of the controller, which are read on those of the instant invention. Therefore, the controller of TANAYA is capable of performing the same desired functions as the instant invention having been claimed. In the instant case, TANAYA discloses the functions as indicated above.
	The prior art fails to teach or render obvious the claim limitation “wherein the high voltage is proportional to one of an exhaust gas recirculation percentage or an air-fuel ratio of an air-fuel mixture in the combustion chamber” as defined in instant claim 22.
Regarding claim 26, TANAYA discloses a method of operating an internal combustion engine comprising a combustion chamber and an ion sensor fluidly coupled with the combustion chamber, the method comprising: 
supplying a high voltage (secondary voltage is high from t3 to t6 in Fig. 3; approximately 400V, col. 6 line 55) to the ion sensor (ignition plug 3, col. 3 lines 29-30) during a combustion cycle (implied, i.a. abscissa Fig. 3) at a first time (t3, Fig. 3) based on a crankshaft angle (abscissa Fig. 3) of a crankshaft of the internal combustion engine (1), wherein the high voltage is greater than 400 volts (“does not fall down below 400V” necessitates greater than 400 volts, col. 6 lines 63-65) and is configured to generate an ion sensor current (col. 3 line 30) above a current threshold (predetermined current value, col. 4 line 60)(ion current is above threshold at least from t4 to t6); and 
discontinuing supply of the high voltage (secondary voltage from t3 to t6) to the ion sensor at a second time (t6, Fig. 3) based on the crankshaft angle during the combustion cycle;

	The prior art fails to teach or render obvious the claim limitation “wherein a duration of the high voltage window is between 10 and 40 degrees” in the manner defined in instant claim 26.
Regarding claim 27, TANAYA discloses a method of operating an internal combustion engine comprising a combustion chamber and an ion sensor fluidly coupled with the combustion chamber, the method comprising: 
supplying a high voltage (secondary voltage is high from t3 to t6 in Fig. 3; approximately 400V, col. 6 line 55) to the ion sensor (ignition plug 3, col. 3 lines 29-30) during a combustion cycle (implied, i.a. abscissa Fig. 3) at a first time (t3, Fig. 3) based on a crankshaft angle (abscissa Fig. 3) of a crankshaft of the internal combustion engine (1), wherein the high voltage is greater than 400 volts (“does not fall down below 400V” necessitates greater than 400 volts, col. 6 lines 63-65) and is configured to generate an ion sensor current (col. 3 line 30) above a current threshold (predetermined current value, col. 4 line 60)(ion current is above threshold at least from t4 to t6); and 
discontinuing supply of the high voltage (secondary voltage from t3 to t6) to the ion sensor at a second time (t6, Fig. 3) based on the crankshaft angle during the combustion cycle.
The prior art fails to teach or render obvious the claim limitation “wherein the internal combustion engine is a compression ignition engine, and wherein the first time occurs at or after a start of ignition in the combustion chamber” in the manner defined in instant claim 27.
Regarding claim 28, TANAYA (US 7,789,595) and HATAZAWA (US 6,418,785) are considered the closest prior art of record.
TANAYA discloses a method of operating an internal combustion engine comprising a combustion chamber and an ion sensor fluidly coupled with the combustion chamber, the method comprising: 
supplying a high voltage (secondary voltage is high from t3 to t6 in Fig. 3; approximately 400V, col. 6 line 55) to the ion sensor (ignition plug 3, col. 3 lines 29-30) during a combustion cycle (implied, i.a. 
discontinuing supply of the high voltage (secondary voltage from t3 to t6) to the ion sensor at a second time (t6, Fig. 3) based on the crankshaft angle during the combustion cycle.
TANAYA further discloses the high voltage is configured to ensure the detection accuracy for the ion current (col. 6 lines 56-57).
HATAZAWA teaches a high voltage (col. 1 lines 61-63) configured to generate an ion sensor current (col. 1 line 61) above a current threshold (col. 2 line 34) and to maintain the ion sensor current flowing through the ion sensor above the current threshold (Fig. 12B; note P1 and P3 are ignition noises and not the intended measured current) used for detecting the ion current with a view to detect the combustion state on the basis of the presence/absence of the ion current over the whole operation range of the engine.
The prior art fails to teach or render obvious the claim limitation “wherein the current threshold is greater than 145 microamperes” in the manner defined in the instant claim 28.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747